UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax- Exempt Funds P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.7%) Massachusetts (97.4%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 1,990 Beverly MA GO 5.250% 11/1/13 (14) 1,855 2,008 Boston MA GO 5.000% 3/1/16 7,295 8,563 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,202 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,907 Boston MA Special Obligation Revenue (Boston City Hospital) 5.000% 8/1/17 (14) 2,000 2,032 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 200 211 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,393 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,159 Braintree MA GO 5.000% 5/15/27 4,000 4,718 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.200% 2/20/21 800 834 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.350% 2/20/32 2,000 2,121 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/21 (14) 2,395 2,429 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,332 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,556 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 16,254 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 5,916 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,000 3,049 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 94 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,956 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,465 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,520 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,953 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 5,325 6,873 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,694 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,330 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,678 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 482 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 4,027 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 5,071 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 19,756 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.840% 3/7/12 2,897 2,897 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,027 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,722 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,716 Massachusetts College Building Authority Revenue 5.000% 5/1/36 5,000 5,632 Massachusetts College Building Authority Revenue 5.000% 5/1/41 3,000 3,352 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,000 2,384 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,321 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 5,000 5,414 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.110% 3/7/12 3,900 3,900 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.110% 3/7/12 1,900 1,900 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.120% 3/7/12 2,800 2,800 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,234 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,393 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,140 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,191 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 621 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 793 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,205 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,803 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,077 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,883 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,395 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.110% 3/1/12 LOC 2,200 2,200 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 649 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 593 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,082 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.200% 3/1/12 LOC 5,835 5,835 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 1,225 1,241 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,469 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,578 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,500 4,629 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,920 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,196 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,143 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 2,000 2,279 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,630 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,604 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,444 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 3,000 3,288 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/41 5,000 5,451 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,398 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 1,500 1,615 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,099 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,146 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,108 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 2,976 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,262 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 2,976 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,438 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.140% 3/7/12 LOC 700 700 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 505 529 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,054 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,276 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,468 Massachusetts GO 5.000% 11/1/14 3,275 3,680 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,545 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,369 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,250 5,969 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,572 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,314 Massachusetts GO 5.500% 10/1/15 17,990 21,182 Massachusetts GO 5.000% 10/1/17 4,000 4,900 Massachusetts GO 5.500% 11/1/17 5,100 6,402 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,318 Massachusetts GO 5.000% 10/1/18 6,000 7,423 Massachusetts GO 5.500% 10/1/18 4,955 6,287 Massachusetts GO 5.500% 8/1/19 5,000 6,413 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,574 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,287 Massachusetts GO 5.500% 11/1/19 (4) 5,550 7,156 Massachusetts GO 5.000% 8/1/20 4,185 5,013 Massachusetts GO 5.000% 8/1/22 4,500 5,310 Massachusetts GO 5.250% 8/1/22 5,000 6,433 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,286 Massachusetts GO 5.000% 8/1/28 4,535 5,192 Massachusetts GO 5.500% 8/1/30 (2) 11,500 15,507 Massachusetts GO VRDO 0.190% 3/1/12 6,200 6,200 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,024 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,928 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/19 (14) 50 50 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 3,029 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,473 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,126 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 3,134 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,617 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.750% 7/1/12 (Prere.) 2,000 2,063 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,425 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.140% 3/1/12 LOC 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,287 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/12 (Prere.) 1,730 1,762 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 4,080 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,588 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 6,090 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/37 7,620 7,734 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,796 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.130% 3/1/12 7,900 7,900 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.140% 3/1/12 LOC 1,430 1,430 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,850 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,321 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,350 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 85 87 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,235 1,237 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,919 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,865 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 6,870 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 5,000 7,102 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/33 1,500 2,038 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.110% 3/7/12 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.130% 3/1/12 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.200% 3/1/12 4,900 4,900 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 2,580 2,608 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 1,255 1,268 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,654 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,912 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,241 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,631 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,619 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.090% 3/1/12 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.110% 3/7/12 12,500 12,500 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.140% 3/7/12 12,400 12,400 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,169 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,260 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,873 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,212 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,775 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.200% 3/1/12 LOC 3,300 3,300 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,421 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/12 (Prere.) 1,850 1,904 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,120 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,534 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) VRDO 0.090% 3/1/12 3,900 3,900 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,371 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,548 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,280 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,738 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,388 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,442 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 15,000 16,943 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 16,125 18,168 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 (4) 8,000 9,014 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 8,500 9,406 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 5,000 5,567 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 3,000 3,487 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,287 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 14,024 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,465 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/41 4,400 4,939 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,396 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 18,409 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,056 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,366 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,099 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 3,635 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,183 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,214 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,960 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 622 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,194 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,722 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,256 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,594 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,487 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,578 Massachusetts Water Pollution Abatement Trust Revenue 5.375% 8/1/27 2,565 2,575 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 2,023 Massachusetts Water Pollution Abatement Trust Revenue 5.500% 8/1/29 1,000 1,004 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 7,420 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.160% 3/7/12 1,200 1,200 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,477 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,821 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,803 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,943 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,307 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,720 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 15,086 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,717 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,542 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,217 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,132 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 3,309 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,204 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,776 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,577 Massachusetts Water Resources Authority Revenue VRDO 0.140% 3/7/12 4,900 4,900 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,113 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 5,500 6,090 Newton MA School District GO 4.500% 6/15/34 3,000 3,247 Pittsfield MA GO 5.000% 4/15/12 (Prere.) 1,000 1,016 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 1,000 1,070 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,484 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,369 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 3,012 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,967 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,204 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,215 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Puerto Rico (1.2%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,824 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,562 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/12 (Prere.) 1,100 1,119 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 401 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,597 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,046 Total Tax-Exempt Municipal Bonds (Cost $932,665) Total Investments (98.7%) (Cost $932,665) Other Assets and Liabilities-Net (1.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $11,997,000, representing 1.2% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
